DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 6-10, 15, 16, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482).
Regarding claims 1, 6-8, and 22,
	PARK teaches a method of making electrodes for an electrochemical cell abstract. The reference teaches forming a mixture of a carbon precursor and silicon [0047]. The carbon precursor can be polymer [0050] and is pyrolysed [0052]. The amount of silicon particle is less than about 90 wt% [0055]. The reference does not teach a silicon particle loading of about 90-99 wt%. However, the prior art range and claimed range overlap and are considered prima facie obvious, MPEP 2144.05.I. 
	The PARK reference does not teach pyrolyzing in conditions that the precursor has a char yield of 0-60%. However, the PARK reference teaches the same carbon precursor can be used such as pyromellitic dianhydride oxydianiline [0050]. The reference also teaches the pyrolysis temperature is 900-1350°C [0052] which falls within applicant’s range. Accordingly, the same precursor heated to the same temperature during pyrolysis will be the same conditions to achieve the claimed char yield.
Regarding claim 2,
	PARK teaches silicon particles used and also teaches a range of more than 50 wt% [0055]. The prior art range overlaps the claimed range of 95-99% and is 
Regarding claims 9 and 10,
	PARK teaches the mixture can use NMP as a solvent [0050]. NMP is aprotic.
Regarding claims 15 and 16,
	PARK teaches casting the mixture onto a substrate and teaches that the substrate can be removed after drying [0051]. Before pyrolysis the layer formed by the mixture is a carbon precursor with silicon particles and is considered to be a green sheet.
Regarding claim 23,
	The film in PARK can be self-supporting [0007].
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of BOGART et al. (US 2020/0099043).
Regarding claim 3,
	PARK teaches using a carbon precursor but does not teach the use of polyacrylonitrile. However, when forming electroactive layers for batteries BOGART teaches that the carbon precursor used with silicon particles can be a polymer [0028] and specifically teaches acrylonitrile [0025]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the pyrolytic carbon precursor of BOGART as a simple substitution of known carbon precursors used with silicon particles for batteries.
Regarding claim 11, 
[0060] but does not teach the solvents of claim 11. However, BOGART teaches that when milling silicon particles solvent can be DMF or DMSO [0052]. The pyrolytic carbon precursor is then added to the mixture [0016]. At the time of filing the invention it would have been prima facie obvious to use the solvent of BOGART as a simple substitution of known solvents used to form a carbon precursor mixture with silicon particles.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of HAON et al. (US 2017/0320744).
Regarding claim 3 and 4,
PARK teaches using a carbon precursor but does not teach the use of the claimed precursors. However, when making a composite electrode of silicon and carbon, HAON teaches that well-known carbon precursors include sucrose, carboxymethyl cellulose and polyacrylionitrile [0095]. At the time of filing the invention it would have been prima facie obvious to use the precursor of HAON as a simple substitution of well-known carbon precursors.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of LAFDI (US 2002/0106514).
Regarding claim 5,
PARK teaches using a carbon precursor but does not teach the use of the claimed precursors. However, when performing pyrolysis to form carbon LAFDI teaches that useful carbon precursors include polyimides [0031]. At the time of filing the .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/100170482) in view of FEAVER et al. (US 2011/0159375).
Regarding claim 12 and 13,
	PARK teaches making an electrode with a carbon precursor but does not teach including an inorganic salt. However, FEAVER teaches that when pyrolyzing a carbon material it is known to also activate the carbon by including salts such as zinc chloride [0223]. The activation achieves higher performance at lower cost [0222]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include the inorganic salt of FEAVER in the electrode composition of PARK to activate the pyrolysed carbon.
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/100170482) in view of IMAJI et al. (US 2019/0221835).
Regarding claims 14 and 21,
	PARK does not teach the use of acids or oxidizing in the casting mixture of carbon precursor and silicon. However, IMAJI teaches that when making a composite electrode of carbon and silicon with improved cycling durability abstract. The formation includes providing an oxidizing liquid such as sulfuric acid or nitric acid to form silicon oxide on silicon particles before reducing back to silicon [0063] and forming a carbonaceous layer by firing (pyrolyzing) [0072]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the infusibilization step of IMAJI to improve cycling durability.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/100170482) in view of LAINE et al. (US 2021/0028444).
Regarding claim 17,
	PARK teaches casting the electrode mixture onto a substrate that can be plastic [0051]. The reference does not expressly teach the plastic as PET or COC. However, LAINE teaches that when casting an electrode into a green sheet the substrate can be PET [0041]-[0044]. At the time of filing the invention it would have been prima facie obvious to use the casting substrate of LAINE as a simple substitution of known substrates for casting green sheets. The examiner further notes that the substrate is ultimately removed in both references.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/100170482) in view of SCHWARTZ et al. (US 2019/0352542).
Regarding claim 18,
	PARK teaches casting the film onto a substrate, drying the film and removing the substrate before pyrolysis [0051]. The reference does not teach pyrolysis of the film on the substrate. However, SCHWARTZ teaches a method of making a pressure sensitive adhesive layer into a ceramic-like layer by a bake out step abstract. The ceramic-like layer is defined as a layer that is formed by pyrolysis of a layer containing polymer/organic and inorganic materials [0040]. The inorganic materials can be metals such as silicon nanoparticles [0132]. In addition to pyrolyzing the adhesive layer (polymer and silicon layer) the reference teaches an embodiment where bake out step removes a sacrificial substrate [0172] and fig. 4.

Regarding claim 19,
	SCHWARTZ defines the sacrificial material to be “substantially all removed” [0046] (almost 0%) which overlaps the claimed char yield of about 0-5% or less and is prima facie obvious, MPEP 2144.05.I.
Regarding claim 20,
	SCHWARTZ teaches the sacrificial material can be polymers of styrene [0143].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AUSTIN MURATA/Primary Examiner, Art Unit 1712